Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-19-2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08-19-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15032898 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1-3, 5-7, 10, 12-16, 20, 24, 25, 35 and 36 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Smith et al (US Pub. #: 6167521), hereafter Smith and Isaac et al (US Pub. #: 7487535), hereafter Isaac have been fully considered and are persuasive. Claim(s) 4, 8, 9, 11, 17-19, 21-23 and 26-34 is/are cancelled.

Allowable Subject Matter


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ben Spehlman (attorney) for filed amended claims on 08-25-2021:
See the filed amendments as of 08-19-2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Smith teaches Col. 2 lines 54-56: the authority preparing a command message including the new code, load predicates and trust parameters (Col. 4 lines 2-3) in a program application (Col. 1 lines 29-31) remotely connected to the device application(s) in a system via network; Col. 2 lines 56-57: the authority communicating the command message to the device; the device receiving the command message, (Col. 4 lines 9-11) the device depends on other applications; Figs. 1B, 2 to 4: the device is remotely connected to node B which communicates with node A for authentication using certificate. Col. 2 lines 57-59: the device verifying a source of the message and a current execution environment being valid for the load predicates, Fig. 2: node A authenticates authority over node B and Fig. 1B: the device verifies node B; Col. 3 lines 1-4: determining if the change 

Further, a second prior art of record Isaac teaches Col. 8 lines 10-12: if the authentication source validated the authentication request, then (Fig. 11 C) the computer establishes a secure connection to the authentication source via the application device and further authentication dialog is performed and cached; Fig. 10C: shows using permanent object. See Figs. 2 to 4: Col. 5 lines 4-6: identification information are sent and received from/to the authentication source and the client. Col. 2 lines 20-31: If the credential generated by the client agrees with the credential generated by authentication source, then the user is authenticated. Client responds with credential, which server forwards as credential to authentication source. Once credential is verified, authentication source validates the user. Authentication source then sends back response, in this case indicating that the user has been successfully authenticated.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: the first entity is a user authentication device and the second entity is an application running on a platform. The method comprises generating a first random number. A user enters a first string, derived from said first number, into the second entity. Further, the method includes applying a one-way function to the first string or to a derivative thereof, obtaining an encoded string. The method also comprises transmitting the encoded string to an intermediate node that is in connection to the first entity and the second entity. Further, the method comprises the step of sharing a second random number 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 15 and 20 mutatis mutandis.  Claim(s) 4, 8, 9, 11, 17-19, 21-23 and 26-34 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BADRINARAYANAN /Examiner, Art Unit 2438.